UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 23,2012 CAPITAL CITY BANK GROUP, INC. (Exact name of registrant as specified in its charter) Florida 0-13358 59-2273542 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 217 North Monroe Street, Tallahassee, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(850) 671-0300 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CAPITAL CITY BANK GROUP, INC. FORM 8-K CURRENT REPORT Item 2.02.Results of Operations and Financial Condition. On October 23,2012, Capital City Bank Group, Inc. (“CCBG”) issued an earnings press release reporting CCBG’s financial results forninemonth periodended September 30, 2012.A copy of the press release is attached as Exhibit 99.1 hereto and incorporated herein by reference. The information furnished under Item 2.02 of this Current Report, including the Exhibit attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Item No.Description of Exhibit Press release, dated October 23,2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITAL CITY BANK GROUP, INC. Date: October 23, 2012 By: /s/ J. Kimbrough Davis J. Kimbrough Davis, Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release, dated October 23, 2012
